It is ordered and adjudged by this court, that the order of the said utilities commission be and the same is hereby affirmed; for the reason that the record discloses that no application for a rehearing of the order of the commission was filed within the time required by law, and, therefore, the commission was. without authority to entertain the application for a rehearing or to set aside the order theretofore made by them.

Order affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.